 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      WILLIAM MARTIN,
                                                               CASE NO. 3:18-cv-05929-BHS-JRC
11                             Plaintiff,
                                                               ORDER DENYING MOTION FOR
12              v.                                             DISCOVERY
13      JAY INSLEE, et al.,

14                             Defendants.

15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

17   Magistrate Judge J. Richard Creatura. See Dkt. 2. Before the Court is plaintiff’s “motion for

18   discovery.” Dkt. 28.

19          Plaintiff, who is pro se, filed a letter with the Court that appears to request dates to

20   depose defendants (Dkt. 28, at 1) and that he be provided with evidence to support his claims—

21   all evidence gather in support of two investigations at Coyote Ridge Correction Center; any

22   grievances, incident reports, or complaints against defendants; defendants’ work and criminal

23

24


     ORDER DENYING MOTION FOR DISCOVERY - 1
 1   histories; defendants’ phone and email records; and defendants’ communications on

 2   discriminatory media. See Dkt. 12.

 3          Plaintiff’s requests are not timely. Plaintiff wrote his letter with his discovery requests a

 4   mere three days before the discovery cutoff, and his motion was filed just two days before the

 5   cutoff. See Dkt. 28. Pursuant to the Court’s pretrial scheduling order, all discovery—including

 6   the service of responses to requests to produce and the taking of depositions—was to be

 7   completed by the discovery cutoff date. See Dkt. 24, at 1; accord Tate v. United States, No.

 8   CV159323FMOJPRX, 2017 WL 10543551, at *2 (C.D. Cal. Apr. 24, 2017) (to be timely, a

 9   deposition must be scheduled before a discovery cutoff).

10          Plaintiff did not request an extension of the discovery cutoff before it expired and has not

11   provided good cause for additional time under the Local Rules. See Local Civil Rule 16(b)(6)

12   (“Mere failure to complete discovery within the time allowed does not constitute good cause for

13   an extension or continuance.”). To the extent that he is making a belated request to extend the

14   discovery cutoff, his request is denied.

15          Plaintiff’s motion for discovery (Dkt. 28) is denied.

16          Dated this 25th day of March, 2020.

17

18

19                                                         A
                                                           J. Richard Creatura
20
                                                           United States Magistrate Judge
21

22

23

24


     ORDER DENYING MOTION FOR DISCOVERY - 2
